DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/31/2020, has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stopcock through-hole” and “the plug” (of the stopcock) and “the nozzle” (of the catheter) (as recited in claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s): The “scale line” (although shown in the figures) does not include a reference sign (as recited in claim 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The “scale line” (as recited in claim 9) should be provided a reference sign.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim appears to be missing the word “an” between the words “to” and “insertion-extraction” in the 8th line of the claim.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: The word “hole” in the 2nd line of the claim needs to be pluralized. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] The claim recites the limitation "the inside" in 2nd line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “an inside.”
[Claim 1] The claim recites the limitation "the outer side" in the 4th line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “an outer side.”
[Claim 2] The claim recites the limitation of “the tube body area” in the 1st line of the claim. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a tube body area.”
[Claim 2] The claim recites the limitation of “is separated from each other” in the 2nd line of the claim.  The examiner is unable to determine the metes and bounds of the claim, since it is unclear what structure is referred to by “each other.” For purposes of examination, it is interpreted that the catheter has a separation point within the area of the balloon location.
[Claim 2] The claim recites the limitation "the rear" in the 3rd line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a rear.”
[Claim 2] The claim recites the limitation "the outer wall" in the 3rd line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “an outer wall.”
[Claim 2] The claim recites the limitation "the cross section" in the 4th line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a cross section.”
[Claim 2] The claim recites the limitation of “a communication structure” in the 5th and 6th lines of the claim.  The examiner is unable to determine the metes and bounds of the claim, since it is unclear if this refers to the same or different “communication structure” recited in claim 1. For purposes of examination, it is interpreted the recitation in claim 2 is the same structure recited in claim 1.
[Claim 2] The claim recites the limitation "the insertion depth" in the 7th line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “an insertion depth.”
[Claim 2] The claim recites the limitation "the separation distance" in the 4th and 5th lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a separation distance.”
[Claim 3] The claim recites the limitation "the tube wall" in the 1st line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a tube wall.”
[Claim 3] The claim recites the limitation of “the through hole” in the 2nd line of the claim. The examiner is unable to determine the metes and bounds of the claim, since it is unclear if this refers to the “one or more through hole,” or if a new structure is being recited. For purposes of examination, the limitation is interpreted as “with one or more through holes, the one or more through holes is used as a communication structure.”
[Claim 3] The claim recites the limitation of “a communication structure” in the 3rd and 4th lines of the claim.  The examiner is unable to determine the metes and bounds of the claim, since it is unclear if this refers to the same or different “communication structure” recited in claims 1 and 2. For purposes of examination, it is interpreted the recitation in claim 3 is the same structure recited in claims 1 and 2.
[Claim 3] The claim recites the limitation "the lumen" in the 3rd line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a lumen.”
[Claim 3] The claim recites the limitation "the end portion" in the 4th line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “an end portion.”
[Claim 3] The claim recites the limitation "the connective position" in the 5th line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a connective position.”
[Claim 4] The claim recites the limitation "the connective position" in the 2nd line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a connective position.”
[Claim 4] The claim recites the limitation "the front end" in the 2nd line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a front end.”
[Claim 4] The claim recites the limitation "the area" in the 3rd line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “an area.”
[Claim 5] The claim recites the limitation "the side" in the 1st and 2nd lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a side.”
[Claim 5] The claim recites the limitation "the distance" in the 3rd line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a distance.”
[Claim 5] The claim recites the limitation "the end" in the 3rd line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “an end.”
[Claim 5] The claim recites the limitation "the top" in the 3rd line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a top.” Furthermore, the examiner is unable to determine the metes and bounds of the claim, as it is not clear where the “top” of the tip catheter is intended to be located. For purposes of examination, it is interpreted that the “top” refers to the distal-most end of the tip catheter.
[Claim 6] The claim recites the limitation "the side" in the 1st and 2nd lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a side.”
[Claim 6] The claim recites the limitation "the outside" in the 3rd line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “an outside.”
[Claim 6] The claim recites the limitation "the portion" in the 3rd line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a portion.”
[Claim 7] The claim recites the limitation "the inside" in the 2nd line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “an inside.”
[Claim 8] The claim recites the limitation "the rear end" in the 2nd line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a rear end.” Furthermore, the examiner is unable to determine the metes and bounds of the claim, as it is not clear where the “rear end” of the hand-held portion is intended to be located. For purposes of examination, it is interpreted that the “rear end” refers to a proximal end of the hand-held portion.
[Claim 8] The claim recites the limitation "the plug" in the 2nd line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a plug.”
[Claim 8] The claim recites the limitation "the nozzle" in the 4th line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a nozzle.”
[Claim 9] The claim recites the limitation "the outer peripheral surface" in the 1st and 2nd lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “an outer peripheral surface.”
[Claim 9] The claim recites the limitation "the rear end" in the 2nd line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a rear end.” Furthermore, the examiner is unable to determine the metes and bounds of the claim, as it is not clear where the “rear end” of the balloon is intended to be located. For purposes of examination, it is interpreted that the “rear end” refers to a proximal end of the balloon.
[Claim 10] The claim recites the limitation "the rear end" in the 1st line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a rear end.” Furthermore, the examiner is unable to determine the metes and bounds of the claim, as it is not clear where the “rear end” of the operation portion is intended to be located. For purposes of examination, it is interpreted that the “rear end” refers to a proximal end of the operation portion.
[Claim 10] The claim recites the limitation "the rear end" in the 3rd line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is interpreted as “a rear end.” Furthermore, the examiner is unable to determine the metes and bounds of the claim, as it is not clear where the “rear end” of the first guide wire is intended to be located. For purposes of examination, it is interpreted that the “rear end” refers to a proximal end of the first guide wire.
[Claim 10] The claim recites the limitation of “an insertion-extraction structure” in the 3rd line of the claim. The examiner is unable to determine the metes and bounds of the claim, since it is unclear if this refers to the same structure recited in claim 1, or if a new structure is intended to be recited. For purposes of examination, it is interpreted the “insertion-extraction structure” of claim 10 is the same structure recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 9, and 10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (USPN 5,454,788).
[Claim 1] Walker teaches a dilatable balloon catheter (figure 1, item 10) comprising: 
a catheter (figure 1, item 38) and a guide wire (figure 2a, items 22/48/49/50) inserted and disposed in the inside of the catheter (figure 2a), wherein an operation portion (figure 1, item 12) is fixedly connected to one end of the catheter (figure 1); and 
a balloon (figure 2a, item 18) which wraps the outer side of the catheter remote from the operation portion (figure 2a); 
wherein a lumen (figure 2a, item 20) of the catheter and an inner cavity of the balloon (figure 2a) are connected by a communication structure (figures 2a/2b, item 66) provided on the catheter (figure 2a/2b); 
wherein the guide wire (figure 2a, items 22/48/49/50) includes a first guide wire (figure 2a, item 22) and a second guide wire (figure 2a, items 48/49/50) which are separated from each other (figure 2a) (the examiner interprets “separated” as not physically the same structure), one end of the first guide wire (figure 2a, item 22) is connected to insertion-extraction structure (figure 13, item 146) of the operation portion (figure 1, item 12), the second guide wire (figure 2a, items 48/49/50) is fixed to an opposing end of the catheter (figure 1, item 38) by a fixing process (figure 2a, item 46).
[Claim 6] Walker teaches the limitations of claim 1, upon which claim 6 depends. In addition, Walker discloses a tip catheter (figure 2a, item 58) is provided on the side of the catheter (figure 1, item 38) remote from the operation portion (figure 1, item 12), the second guide wire (figure 2a, items 48/49/50) extends remote from the operation portion (figure 1, item 12) to the outside of the tip catheter (figure 2a, item 58), the portion of the second guide wire (figure 2a, items 48/49/50) located outside the tip catheter (figure 2a, item 58) is set as a spherical structure (figure 2a, item 50) (column 9, line 67; column 10, lines 1-3).
[Claim 7] Walker teaches the limitations of claim 1, upon which claim 7 depends. Walker also teaches the operation portion (figure 1, item 12) includes a hand-held portion (figure 1, item 36a/36b), the catheter (figure 1, item 38) is passed through the inside of the hand-held portion (figure 1, item 36a/36b) to form an injection liquid channel connected to the inner cavity (figures 2a/2b) of the balloon (figure 2a, item 18).
[Claim 9] Walker teaches the limitations of claim 1, upon which claim 9 depends. Walker further discloses a scale line (“thread windings”) (figure 2b, item 70) is provided on the outer peripheral surface of the catheter (figure 1, item 38) at the rear end of the balloon (figure 2a, item 18).
[Claim 10] Walker teaches the limitations of claim 7, upon which claim 10 depends. In addition, Walker teaches the rear end of the operation portion (figure 1, item 12) is provided with an external thread (figure 13, not labeled), the external thread can be sleeved with a screw cap (figure 13, item 146), the screw cap (figure 13, item 146) is connected to the rear end of the first guide wire (figure 2a, item 22) as an insertion-extraction structure (column 18, lines 30-47), the first guide wire (figure 2a, item 22) can be pulled out by removing the screw cap (figure 13, item 146) (figure 13; column 18, lines 30-47).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (USPN 5,454,788).
[Claim 5] Walker teaches the limitations of claim 1, upon which claim 5 depends. Walker further discloses a tip catheter (figure 2a, item 58) is provided on the side of the catheter (figure 1, item 38) remote from the operation portion (figure 1, item 12), wherein the second guide wire (figure 2a, items 48/49/50) extends into the tip catheter (figure 2a, item 58).
With regards to the embodiment relied upon in the rejection above, Walker does not specifically disclose the distance between the end of the second guide wire in the tip catheter and the top of the tip catheter is 0.5 mm - 2 mm.
However, Walker discloses an alternative embodiment wherein the distance between the end of the second guide wire (figure 2, items 48/49/50) in a tip catheter (figure 2, item 42) and the top (see 112 interpretation above) of the tip catheter (figure 2, item 42) is 0.5 mm - 2 mm (0.127 mm – 0.635 mm) (column 10, lines 55-65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have utilized the claimed range (as taught by the embodiment of figure 2) within the embodiment of figure 2a of Walker, in order to provide increased safety and control, by allowing for a means of stress relief and prevention of kinking between collar 46 and the second guide wire (figure 2a, item 48/49/50) (column 10, lines 55-65).

Allowable Subject Matter
Claims 2-4 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/18/2022